Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 03 August 2022, (08/03/2022).  Currently, claims 1-20 are pending, of which claims 6-7, 15-16 and 19-20 are withdrawn.  

Election/Restrictions
             Applicant's election without traverse of claims 1-5, 8-14 and 17-18, drawn to species, in the reply filed on 03 August 2022 is acknowledged.  Claims 6-7, 15-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on June 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
	The drawings are objected to because:
	A. The drawings do not distinguish between presence or electrical connection or absence of electrical connected where lines are crossing.  This is usually done by putting clearly visible dot where there is electrical connection, and leaving without a dot where there is no electrical connection. 

Clarifications of objection A.
	Given that according to paragraph [0046], as filed, “The fourth transistor 310 may be coupled between the input 312 and a second node 324”, presently Fig. 3 is considered as if having a dot as shown below:

    PNG
    media_image1.png
    301
    708
    media_image1.png
    Greyscale


	The text is not clear under what conditions “310 is coupled between the input 312 and a second node 324” and under what conditions 310 is not coupled.  Given the absence of any switching devices of any kind that would be capable to uncouple transistor 310 from 312 or from 324, presently this text is considered as meaning permanently coupled at all times.  
	Moreover, there is no indication of 2 sub-species of Fig. 3 – in one of them permanently coupled and in the other one permanently not coupled.  Clarity of the drawings contributes to clarity of the text and vice-versa if ambiguity is present. 
	Appropriate corrections are required.

B.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “vbn” and “vbp” shown on FIG. 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
	Appropriate corrections are required.

C. The drawings are objected to under 37 CFR 1.83(a) because they fail to show as described in the specification:  
C.1. “A second threshold voltage may be applied to a gate of the third transistor 308. In the illustrated embodiment, the second threshold voltage may be generated by a second power supply 322 coupled to the common mode node 314. The second power supply 322 may generate the bias voltage referenced to the voltage of the common mode node 314 to produce the second threshold voltage. Applying the bias voltage to the gate of the third transistor 308, which can occur when power is supplied to the protection circuitry 300, may actively bias the third transistor 308”, in paragraph [0043];
C.2. “The first threshold voltage may be applied to a gate of the fourth transistor 310. The first power supply 320 may generate the bias voltage referenced to the voltage of the common mode node 314 to produce the first threshold voltage. Applying the bias voltage to the gate of the fourth transistor 310, which can occur when power is supplied to the protection circuitry 300, may actively bias the fourth transistor 310. The first threshold voltage produced by the first power supply 320 may be a positive voltage”, in paragraph [0046].
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
	Appropriate corrections are required.

Clarifications of objection C.
	According to the text, it appears that FIG. 3 must be showing something like this with added solid lines, here the suggested lines are not solid, see the figure below:

    PNG
    media_image2.png
    558
    725
    media_image2.png
    Greyscale

	Please note that this is essential for understanding the invention (the claimed functions) and must be easily visible without digging deep in the text. 

Specification
The disclosure is objected to because of the following informalities:
A.   In paragraph [0044] the text „The third transistor 308 and the first transistor 304 may continue to conduct current until a voltage at the input 312 is below the first threshold voltage” contradicts to the purpose of the invention.  This means protecting the common mode node 314 from too high voltage.  The first threshold voltage is positive and the second threshold voltage is negative.  To protect the Input/output the circuitry should divert extra current from Input/output to common mode node 314 when a voltage at the input 312 is algebraically above the first threshold voltage and algebraically below the threshold voltage, but not conduct current during normal operation between the two threshold voltages.  Please note that the expression “conduct current until a voltage at the input 312 is below the first threshold voltage” has opposite meaning to the intended protection function. Suggested options:
„The third transistor 308 and the first transistor 304 may continue to conduct current until a voltage at the input 312 [[becomes, or returns, below the first threshold voltage”
„The third transistor 308 and the first transistor 304 may [[stop conducting current [[becomes or returns, below the first threshold voltage”
Appropriate correction is required.

B.   In paragraph [0047] the text “The second transistor 306 may conduct current when a voltage at the source of the second transistor 306 exceeds a voltage at the gate of the second transistor 306. The fourth transistor 310 and the second transistor 306 may continue to conduct current until a voltage applied at the input 312 exceeds the second threshold voltage. When the voltage applied at the input 312 is below the second threshold voltage and the second transistor 306 and the fourth transistor 310 are conducting current”.  
	Please note that “voltage at the source of the second transistor 306” must be the same as “voltage applied at the input 312”, given the wire connections between the two on Fig.3.  Hence, there is a question:  is it “exceeds” or “below”?  Are we using algebraical values or absolute values?  In negative territory algebraically “above” is “below as absolute value”.  Suggestion: to explicitly declare and use algebra.  Suggestion:
	“The second transistor 306 may conduct current when a voltage at the source of the second transistor 306 exceeds in negative direction a voltage at the gate of the second transistor 306. The fourth transistor 310 and the second transistor 306 may continue to conduct current [[as long as a voltage applied at the input 312 is exceeding in negative direction the second threshold voltage”.  
	Please note that “until” means up to the point in time or a future event mentioned.  So, one could say “transistor 306 may continue to conduct current until a voltage applied at the input 312 stops exceeding”. 

C.   In paragraph [0049] the text “For example, the protection circuitry 300 may have approximately (within 5%) twice the conductivity of the protection circuitry 100 and the protection circuitry 200 when utilizing transistors of the same characteristics in each of the protection circuitries due to two transistors conducting at once in the protection circuitry 300 to discharge the overdrive voltage”.  Does not specify which two transistors.  It could be 304 together with 306, or it could be 304 together with 310 (correspondingly 306 with 308 in opposite voltage direction).  
	The present description has a problem:  In [0044], “The third transistor 308 and the first transistor 304 may continue to conduct current”.  Please note that when transistor 308 conducts current, it is short-circuiting between source and drain of 304 and there is no gate-source potential difference that would turn ON transistor 304, thus 304 and 308 cannot be conducting at the same time.  
	One could consider alternative possibilities, such as 308 and 306 (correspondingly 310 and 304) conducting at the same time or 304 and 308 conducting at the same time, but that could become new matter situation.    
	Correspondingly in paragraph [0047] the description “When the voltage applied at the input 312 is below the second threshold voltage and the second transistor 306 and the fourth transistor 310 are conducting current, the second transistor 306 and the fourth transistor 310 may sink current to the input 312 to maintain the voltage at the input 312 at the second threshold voltage” has the same problem.  Again, please note that when transistor 310 conducts current it is short-circuiting between source and drain of 306 and there is no gate-source potential difference that would turn ON transistor 306, thus 310 and 306 cannot be conducting at the same time.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Clarification: The 112(a) rejections are in view of the elected embodiment of Fig. 3.
Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Presently claims 1-5, 8-14 and 17-18 are considered in view of the elected embodiment of Fig. 3.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

Regarding claim 1: Claim 1 contains functional limitations and a structure of first transistor and second transistor.   The functional limitations are:  
	“wherein the first transistor is to conduct current between the input/output and the common mode node when a voltage on the input/output exceeds a first threshold voltage”; and
	“wherein the second transistor is to conduct current between the input/output and the common mode node when the voltage on the input/output is below a second threshold voltage”.

Regarding claim 11: Claim 11 contains functional limitations and a structure of first transistor and second transistor.   The functional limitations are:  
	“the first transistor to discharge a positive overdrive on the input/output when a voltage applied to the input/output exceeds a first threshold voltage”; and
	“second transistor to discharge a negative overdrive on the input/output when the voltage applied to the input/output is below a second threshold voltage”.
	Structure is provided in the claims and in the description for performing the claimed functions, but still problems remain:
	Regarding the embodiment of Fig. 3, in paragraph [0044] it is described: “The third transistor 308 and the first transistor 304 may continue to conduct current until a voltage at the input 312 is below the first threshold voltage. When the voltage applied at the input 312 exceeds the first threshold voltage and the first transistor 304 and the third transistor 308 are conducting current, the first transistor 304 and the third transistor 308 may sink current to the common mode node 314 and/or the first power supply 320 to maintain the voltage at the input 312 at the first threshold voltage”.  Please note that when transistor 308 conducts current, it is short-circuiting between source and drain of 304 and there is no gate-source potential difference that would turn ON transistor 304, thus 304 and 308 cannot be conducting at the same time.  
	Correspondingly in paragraph [0047] the description “When the voltage applied at the input 312 is below the second threshold voltage and the second transistor 306 and the fourth transistor 310 are conducting current, the second transistor 306 and the fourth transistor 310 may sink current to the input 312 to maintain the voltage at the input 312 at the second threshold voltage” has the same problem.  Again, please note that when transistor 310 conducts current it is short-circuiting between source and drain of 306 and there is no gate-source potential difference that would turn ON transistor 306, thus 310 and 306 cannot be conducting at the same time.  

 	As demonstrated above, the present description does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention (the above functional limitations of claims 1 and 11) at the time the application was filed.  
	If the inventors had possession of the claimed invention at the time the application was filed, they must provide different description of how the elected embodiment performs the claimed functions.  
	Applicant is encouraged to review the claims and the elected Fig. 3 and to make appropriate corrections to the description.  

Regarding claims 2-5, 8-10, 12-14 and 17-18:  The dependent claims necessarily inherit the problems of the claims on which they depend.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Clarification: The 112(b) rejections are in view of the elected embodiment of Fig. 3.
Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a citation from MPEP 2173.03:  
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”

Regarding claim 1: Claim 1 contains functional limitation and a structure of first transistor and second transistor.   The functional limitations are:  
	“wherein the first transistor is to conduct current between the input/output and the common mode node when a voltage on the input/output exceeds a first threshold voltage”; and
	“wherein the second transistor is to conduct current between the input/output and the common mode node when the voltage on the input/output is below a second threshold voltage”.

Regarding claim 11: Claim 11 contains functional limitation and a structure of first transistor and second transistor.   The functional limitations are:  
	“the first transistor to discharge a positive overdrive on the input/output when a voltage applied to the input/output exceeds a first threshold voltage”; and
	“second transistor to discharge a negative overdrive on the input/output when the voltage applied to the input/output is below a second threshold voltage”.
	
	Presently claims 1-5, 8-14 and 17-18 are considered in view of the elected embodiment of Fig. 3.  Despite clams 1 and 11 appear clear by themselves as a text, the specification disclosure renders the scope of the claim uncertain.  
	Regarding the embodiment of Fig. 3, in paragraph [0044] it is described: “The third transistor 308 and the first transistor 304 may continue to conduct current until a voltage at the input 312 is below the first threshold voltage. When the voltage applied at the input 312 exceeds the first threshold voltage and the first transistor 304 and the third transistor 308 are conducting current, the first transistor 304 and the third transistor 308 may sink current to the common mode node 314 and/or the first power supply 320 to maintain the voltage at the input 312 at the first threshold voltage”.  Please note that when transistor 308 conducts current, it is short-circuiting between source and drain of 304 and there is no gate-source potential difference that would turn ON transistor 304, thus 304 and 308 cannot be conducting at the same time.  
	Correspondingly in paragraph [0047] the description “When the voltage applied at the input 312 is below the second threshold voltage and the second transistor 306 and the fourth transistor 310 are conducting current, the second transistor 306 and the fourth transistor 310 may sink current to the input 312 to maintain the voltage at the input 312 at the second threshold voltage” has the same problem.  Again, please note that when transistor 310 conducts current it is short-circuiting between source and drain of 306 and there is no gate-source potential difference that would turn ON transistor 306, thus 310 and 306 cannot be conducting at the same time.  
	This situation must be clarified in the description.

Regarding claims 2-5, 8-10, 12-14 and 17-18:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiya et al. (US 20020038631 A1, hereinafter “Sumiya”).

Regarding claim 1 (Please see the 35 USC § 112 rejections, the drawings objections and the specification objections above):  Figs. 11 and 12 of Sumiya teach:  Input/output protection circuitry for a device, clipper circuit 201d (see [0078] and Fig. 11 of Sumiya), comprising:

- a first transistor, transistors Tr2 (see [0078] and Fig. 11 of Sumiya), to be coupled between an input/output of the device, active line 202 (see [0077] and Fig. 11 of Sumiya), and a common mode node of the device, ground line 203 (see [0077] and Fig. 11 of Sumiya), the common mode node to be set to a common mode voltage for the device (clipper circuit 201d), wherein the first transistor (Tr2) is to conduct current between the input/output (202) and the common mode node (203) when a voltage on the input/output (202) exceeds a first threshold voltage, (Vb2, see [0077] and Fig. 11 and Fig. 12 of Sumiya); and  

- a second transistor, transistors Tr1 (see [0078] and Fig. 11 of Sumiya), to be coupled between the input/output (202) and the common mode node (203), wherein the second transistor (Tr1) is to conduct current between the input/output and the common mode node when the voltage on the input/output (202) is below a second threshold voltage (Vb1, see [0077] and Fig. 11 and Fig. 12 of Sumiya).

	Please note that the places of Vb1 and Vb2 on Fig. 12 appear to be interchanged, given the logic of operation of transistors and that the longer line of the notation of a voltage source means “positive output terminal”, correspondingly for the shorter line - negative.  The voltage of the line 202 must overcome the corresponding bias to open the corresponding transistor.  

Regarding claim 2:  Figs. 11 and 12 of Sumiya teach:  wherein:
- the first transistor comprises… or a first bipolar junction transistor (BJT) – see the symbol of Tr2 on Fig. 11; and
- the second transistor comprises… or a second BJT – see the symbol of Tr1 on Fig. 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al. (US 20020038631 A1, hereinafter “Sumiya”) as applied to claim 1.



Regarding claims 3 and 4:  Figs. 11 and 12 of Sumiya teach:  wherein:
- the first transistor (transistors Tr2 of Sumiya) comprises a p-channel field effect transistor (FET); and
- the second transistor (transistors Tr1 of Sumiya) comprises an n-channel FET.
		Further regarding claim 4, wherein:
- a source of the p-channel FET is to be coupled to the input/output (202 of Sumiya) and a drain of the p-channel FET is to be coupled to the common mode node (203 of Sumiya); and
- a source of the n-channel FET is to be coupled to the input/output (202 of Sumiya)  and a drain of the n- channel FET is to be coupled to the common mode node (203 of Sumiya).

	Official Notice:  It is known in the art and it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the bipolar junction transistors shown on Fig. 11 of Sumiya can be substituted with field effect transistors.  See for example [0074] of Petrofsky (US 20110121859 A1). The polarities PNP/P-FET, correspondingly NPN/N-FET, would stay the same. To make such a substitution, BJT base to corresponds to a FET gate; a BJT emitter corresponds to a FET source; a BJT collector corresponds to a FET drain.
	See also: [0056] of Zhou et. al. (US 20160079977 A1): title “OVER-CURRENT AND/OR OVER-VOLTAGE PROTECTION CIRCUIT”; from [0056] “the protection mechanism embodiment illustrated in FIG. 3A may also be applied to BJT based combination circuits, but is not limited thereto. For example, referring again to FIG. 3A, a BJT NOR logic circuit may be created by replacing the NMOS FET with an NPN transistor and/or replacing the PMOS FET with a PNP transistor, e.g., as shown in FIG. 3B”.
	Please note that such substitutions can be made in both directions, as these 2 examples show, in other words there is art recognized equivalence. 
	Hence, Sumiya obviously teaches the limitations of claims 3 and 4.

Regarding claim 5:  Figs. 11 and 12 of Sumiya teach:  wherein:
- the first transistor (transistors Tr2 of Sumiya) is to have the first threshold voltage (Vb2 of Sumiya, see Fig. 11), applied to a gate of the first transistor; and
- the second transistor (transistors Tr1 of Sumiya) is to have the second threshold voltage (Vb1 of Sumiya, see Fig. 11), applied to a gate of the second transistor.

	Official Notice:  It is known in the art and it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the bipolar junction transistors shown on Fig. 11 of Sumiya can be substituted with field effect transistors.  See for example [0074] of Petrofsky (US 20110121859 A1). The polarities PNP/P-FET, correspondingly NPN/N-FET, would stay the same. To make such a substitution, BJT base to corresponds to a FET gate; a BJT emitter corresponds to a FET source; a BJT collector corresponds to a FET drain.
	See also: [0056] of Zhou et. al. (US 20160079977 A1): title “OVER-CURRENT AND/OR OVER-VOLTAGE PROTECTION CIRCUIT”; from [0056] “the protection mechanism embodiment illustrated in FIG. 3A may also be applied to BJT based combination circuits, but is not limited thereto. For example, referring again to FIG. 3A, a BJT NOR logic circuit may be created by replacing the NMOS FET with an NPN transistor and/or replacing the PMOS FET with a PNP transistor, e.g., as shown in FIG. 3B”.
	Please note that such substitutions can be made in both directions, as these 2 examples show, in other words there is art recognized equivalence. 
	Hence, Sumiya obviously teaches the limitations of claim 5.


Claims 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al. (US 20020038631 A1, hereinafter “Sumiya”), in view of Chang et al. (US 20190148355 A1, hereinafter “Chang”).

Regarding claim 11 (Please see the 35 USC § 112 rejections, the drawings objections and the specification objections above):  Figs. 11 and 12 of Sumiya teach:  A radio frequency (RF) circuit, voltage waveform 303 of RF voltage (see [0078] and Fig. 11 of Sumiya), comprising:

- overdrive protection circuitry, clipper circuit 201d (see [0078] and Fig. 11 of Sumiya), coupled to the input/output, active line 202 (see [0077] and Fig. 11 of Sumiya), the overdrive protection circuitry (201d) to protect the RF circuit, voltage waveform of RF voltage (see [0082] and Fig. 12 of Sumiya),                from overdrive on the input/output (see the resulting waveform on Fig. 12 of Sumiya), wherein the overdrive protection circuitry (201d) comprises:

- a first transistor, transistors Tr2 (see [0078] and Fig. 11 of Sumiya), coupled to the input/output (active line 202), the first transistor to discharge a positive (see the polarity of Vb2 on Fig. 12) overdrive on the input/output when a voltage applied to the input/output (active line 202) exceeds a first threshold voltage, (Vb2, see [0077] and Fig. 11 and Fig. 12 of Sumiya); and

- a second transistor, transistors Tr1 (see [0078] and Fig. 11 of Sumiya), coupled to the input/output (active line 202), the second transistor to discharge a negative overdrive (see the polarity of Vb1 on Fig. 11) on the input/output (active line 202) when the voltage applied to the input/output is below a second threshold voltage (Vb1 on Fig. 11).

	Please note that the places of Vb1 and Vb2 on Fig. 12 appear to be interchanged, given the logic of operation of transistors and that the longer line of the notation of a voltage source means “positive output terminal”, correspondingly for the shorter line - negative.  The voltage of the line 202 must overcome the corresponding bias to open the corresponding transistor.  

	Regarding “overdrive protection circuitry”, this is functional language and a way of use language.  A clipper circuit is known in the art and can be used for many purposes by correspondingly setting the 2 voltages Vb1 and Vb2.
	Obviously, clipper circuit 201d of Sumiya is capable to be “overdrive protection circuitry”.  In fact, Sumiya uses it for limiting energy of ions (see [0007]), which is sort of overdrive protection. 
	Furthermore, apparatus claimed must be structurally distinguishable from the prior art, see MPEP 2114 (I) “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)”.

	Sumiya does not teach “electrostatic discharge protection circuitry coupled to an input/output of the RF circuit, the electrostatic discharge protection circuitry to protect the RF circuit from electrostatic discharge on the input/output”.
	Fig. 1 of Chang teaches: " As illustrated in FIG. 1, the integrated circuit 100 includes electronic circuitry 102, an input/output (I/O) pad 104, and electrostatic discharge protection circuitry 106 (see numeral 106 in [0017] and on Fig.1 of Chang), see also “electrostatic discharge protection circuitry to dissipate one or more unwanted transient signals 150” in the same [0017].
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Chang to the teachings of Sumiya to have electrostatic discharge protection of the RF circuit of Sumiya.
	Thus, the combination Sumiya-Chang teaches: “electrostatic discharge protection circuitry coupled to an input/output of the RF circuit, the electrostatic discharge protection circuitry to protect the RF circuit from electrostatic discharge on the input/output”.

Regarding claim 12: Figs. 11 and 12 of Sumiya teach: wherein:
- the first transistor (Tr2 ) is coupled between the input/output (active line 202) and a common mode node, ground line 203 (see [0077] and Fig. 11 of Sumiya),  for the RF circuit, the common mode node to be set to a common node voltage for the RF circuit (ground voltage); and  
- the second transistor (Tr1 ) is coupled between the input/output (active line 202)  and the common mode node, ground line 203 (see above, see [0077] and Fig. 11 of Sumiya).

Regarding claim 13: Fig. 11 of Sumiya teaches wherein:
- a gate of the first transistor is to receive the first threshold voltage (Vb2 of Sumiya), the first transistor to conduct current when the voltage applied to input/output exceeds the first threshold voltage; and 
- a gate of the second transistor is to receive the second threshold voltage (Vb1 of Sumiya), the second transistor to conduct current when the voltage applied to the input/output exceeds the second threshold voltage.
	Official Notice:  It is known in the art and it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the bipolar junction transistors shown on Fig. 11 of Sumiya can be substituted with field effect transistors.  See for example [0074] of Petrofsky (US 20110121859 A1). The polarities PNP/P-FET, correspondingly NPN/N-FET, would stay the same. To make such a substitution, BJT base to corresponds to a FET gate; a BJT emitter corresponds to a FET source; a BJT collector corresponds to a FET drain.
	See also: [0056] of Zhou et. al. (US 20160079977 A1): title “OVER-CURRENT AND/OR OVER-VOLTAGE PROTECTION CIRCUIT”; from [0056] “the protection mechanism embodiment illustrated in FIG. 3A may also be applied to BJT based combination circuits, but is not limited thereto. For example, referring again to FIG. 3A, a BJT NOR logic circuit may be created by replacing the NMOS FET with an NPN transistor and/or replacing the PMOS FET with a PNP transistor, e.g., as shown in FIG. 3B”.
	Please note that such substitutions can be made in both directions, as these 2 examples show, in other words there is art recognized equivalence. 
	Hence, the combination Sumiya-Chang obviously teaches the limitations of claim 13.

Regarding claim 14: Fig. 11 of Sumiya teaches wherein:
- the first transistor comprises a p-channel field effect transistor (FET);
- a source of the p-channel FET is coupled to the input/output (202 of Sumiya) and a drain of the p-channel FET is coupled to the common mode node (203 of Sumiya);
- the second transistor comprises an n-channel FET; and
- a source of the n-channel FET is coupled to the input/output (202 of Sumiya) and a drain of the n-channel FET is coupled to the common mode node (203 of Sumiya).

	Official Notice:  It is known in the art and it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the bipolar junction transistors shown on Fig. 11 of Sumiya can be substituted with field effect transistors.  See for example [0074] of Petrofsky (US 20110121859 A1). The polarities PNP/P-FET, correspondingly NPN/N-FET, would stay the same. To make such a substitution, BJT base to corresponds to a FET gate; a BJT emitter corresponds to a FET source; a BJT collector corresponds to a FET drain.
	See also: [0056] of Zhou et. al. (US 20160079977 A1): title “OVER-CURRENT AND/OR OVER-VOLTAGE PROTECTION CIRCUIT”; from [0056] “the protection mechanism embodiment illustrated in FIG. 3A may also be applied to BJT based combination circuits, but is not limited thereto. For example, referring again to FIG. 3A, a BJT NOR logic circuit may be created by replacing the NMOS FET with an NPN transistor and/or replacing the PMOS FET with a PNP transistor, e.g., as shown in FIG. 3B”.
	Please note that such substitutions can be made in both directions, as these 2 examples show, in other words there is art recognized equivalence. 
	Hence, the combination Sumiya-Chang obviously teaches the limitations of claim 14.



Allowable Subject Matter
	Clarification:  Claims 8-10 and 17-18, despite not rejected by prior art, are not indicated as allowable subject due to the 35 USC § 112(a) rejections, see above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        
/KHAJA AHMAD/Primary Examiner, Art Unit 2813